Exhibit 10.48

COST SHARING AGREEMENT

MASIMO CORPORATION — MASIMO INTERNATIONAL HOLDINGS

THIS COST SHARING AGREEMENT (the “Agreement”) is effective as of the date of
execution (the “Effective Date”), by and between Masimo Corporation (“Masimo
US”), a Delaware corporation having its principal place of business at 40
Parker, Irvine, CA 92618, and Masimo International Holdings (“Masimo Cayman”), a
Cayman Islands corporation having its registered office at 75 Fort Street, P.O.
Box 1350, Grand Cayman, KY 1-1108 Cayman Islands (collectively, the “Parties”
and individually, “Party”).

RECITALS

WHEREAS, the Parties are, or intend to be, engaged in the business of selling
Products (as defined below);

WHEREAS, the Parties are entering into a Buy-In License Agreement effective as
of the date of execution (“Buy-In License Agreement”), whereby Masimo Cayman has
received licenses to the Masimo US Intangibles (as defined below);

WHEREAS, the Parties desire to pool their resources for the purpose of further
developing and otherwise enhancing the value of the Masimo US Intangibles and to
share the benefits therefrom;

WHEREAS, the Parties intend to exploit the Developed Intangibles (as defined
below) in their respective businesses; and

WHEREAS, the Parties intend that the arrangements contemplated by this Agreement
constitute a qualified cost sharing arrangement within the meaning of U.S.
Treasury Regulation Section 1.482-7.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter set forth, the Parties hereto agree as follows:

ARTICLE 1

EFFECTIVENESS OF RECITALS/DEFINITIONS

The Recitals set forth above are an integral part of this Agreement and shall
have the same contractual and legal significance as any other language in this
Agreement. For purposes of this Agreement, the following definitions shall apply
to the terms set forth below wherever they appear:

Section 1.1 “Affiliate” of a Party means any entity controlled by, controlling,
or under common control with such Party, where “control” in any of the foregoing
forms means ownership, either direct or indirect, of more than 50% of the equity
interest entitled to vote for

 

1



--------------------------------------------------------------------------------

the election of directors or equivalent governing body. An entity shall be
considered an Affiliate only so long as such entity continues to meet the
foregoing definition.

Section 1.2 “Aggregate Allocable Development Costs” for any Fiscal Year, or part
thereof, means the sum of the Development Costs of both Parties for such Fiscal
Year, or part thereof, less Specific Development Costs, as calculated under
Article 2 (Development Costs).

Section 1.3 “Annual CSA Report” means the document prepared by the Parties as
provided in Article 3 (Development Cost Allocation).

Section 1.4 “Confidential Information” shall have the meaning defined for that
term in Article 6 (Confidential Information) and shall also include Developed
Technology and Masimo US Technology.

Section 1.5 “Cost Share” and “Cost Share Percentage” for any quarter of the
Fiscal Year shall be the amounts respectively specified for those terms in
Section 3.5 (Cost Share and Cost Share Percentage).

Section 1.6 “Developed Intangibles” means and includes any and all intellectual
property or other intangible assets relating to Developed Technology, and all
Developed Marketing Intangibles (“covered intangibles” within the meaning of
U.S. Treasury Regulation Section 1.482-7(b)(4)).

Section 1.7 “Developed Marketing Intangibles” means and includes any and all
trademarks, trade names, designs, service marks, applications and registrations
of any of the foregoing, packaging, marketing strategies, customer lists, or
other marketing information, that are made or developed from the Parties’
activities under this Agreement on or after the Effective Date.

Section 1.8 “Developed Technology” means and includes any and all inventions,
updates, adaptations, know-how, mask works, software, technical data, trade
secrets, functional or detailed design specifications, or designs, and
enhancements of any of the foregoing whether patentable or unpatentable,
registered or unregistered, arising from or developed as a result of the
Development Program on or after the Effective Date. Developed Technology shall
not mean or include Developed Marketing Intangibles. Developed Technology shall
be considered Masimo US’ Confidential Information as defined in Article 6
(Confidential Information).

Section 1.9 “Development Costs” of a Party shall be the amounts specified for
that term in Article 2 (Development Costs).

Section 1.10 “Development Program” means the activities of either Party under
this Agreement that give rise to Development Costs, provided that, the
Development Program will not include development activities performed by one of
the Parties related to a project in respect to which the other Party opts not to
act as a cost sharing participant. In the event that a Party decides not to
participate in such a project, it must so indicate its intentions by notifying
the other Party prior to the commencement of the research, development or
marketing efforts.

 

2



--------------------------------------------------------------------------------

Section 1.11 “Fiscal Quarterly Close Date” means the last day of the fiscal
quarter as determined in accordance with U.S. generally accepted accounting
principles (“US GAAP”) as applied by Masimo US for financial accounting
purposes.

Section 1.12 “Fiscal Year” means Masimo US’ fiscal year and “Fiscal Year End”
means the last day of the Fiscal Year as determined in accordance with US GAAP
as applied by Masimo US for financial accounting purposes.

Section 1.13 “Masimo US Intangibles” means and includes any and all intellectual
property or other intangible assets relating to Masimo US Technology, and all
Masimo US Marketing Intangibles.

Section 1.14 “Masimo US Intellectual Property Rights” means all rights that
arise on or after the Effective Date and that Masimo US owns or has the right to
license to Masimo Cayman (by whatever name or term known or designated),
including, without limitation:

 

  (a) rights associated with works of authorship throughout the world, including
but not limited to copyrights, moral rights, and mask-works;

 

  (b) trademarks, service marks and trade name rights and similar rights;

 

  (c) trade secret rights;

 

  (d) patents, renewals, extensions, reissues and re-examinations thereof,
design rights, and other industrial property rights that have the benefit of a
filing date on or after the Effective Date;

 

  (e) all registrations, patent applications (including continuations,
continuations-in-part, and divisions thereof) now or hereafter in force, that
have the benefit of a filing date on or after the Effective Date;

 

  (f) all other intellectual and industrial property rights (of every kind and
nature and however designated), including “rental” rights and rights to
remuneration, whether arising by operation of law, contract, license, or
otherwise; and

 

  (g) any additional applicable intangible property as defined under U.S.
Treasury Regulation Section 1.482-4(b) (whether or not in documentary form and
whether or not patentable, copyrightable or otherwise protectable under
applicable laws).

Section 1.15 “Masimo US Marketing Intangibles” means and includes any and all
trademarks, trade names, copyrighted material, designs, service marks,
applications and registrations of any of the foregoing, packaging, marketing
strategies, customer lists, and other marketing information that are non-routine
in nature, which Masimo US presently owns or has the right to license to Masimo
Cayman before the Effective Date.

Section 1.16 “Masimo US Technology” means and includes any and all inventions,
updates, adaptations, know-how, mask works, software, technical data, trade
secrets, functional

 

3



--------------------------------------------------------------------------------

or detailed design specifications, algorithms, designs and enhancements of any
of the foregoing whether patentable or unpatentable, registered or unregistered,
that Masimo US presently owns or has the right to license to Masimo Cayman
before the Effective Date. Masimo US Technology shall not mean or include Masimo
US Marketing Intangibles. Masimo US Technology shall be considered Confidential
Information.

Section 1.17 “Net Revenues” shall mean the net revenues determined in accordance
with US GAAP as applied by Masimo US for financial reporting purposes and shall
mean the revenues recognized by or for the account of both Parties from the sale
or license of the Products, provided that Net Revenues shall not include any of
the following:

 

  (a) Any government taxes or levies collected from customers with respect to
the sale of or the license relating to the Products that are to be paid over to
any applicable governmental authority; or

 

  (b) Any amounts associated with the shipment and delivery of the Products,
including, without limitation, all freight charges, freight forwarding fees,
customs fees and insurance premiums; or

 

  (c) Any allocable amounts that are billed to customers for maintenance or
other service of the Products; or

 

  (d) Any portion of the sales or the license revenues of the Products that is
refunded to a customer; or

 

  (e) Any revenues received from an Affiliate.

Section 1.18 “Prior Year Adjustment” means any adjustment to the Parties’ Cost
Shares for a Fiscal Year prior to the current Fiscal Year, which may be made in
accordance with Section 3.7 (Reconciliation of Prior Year Cost Shares) of this
Agreement.

Section 1.19 “Products” means sensors, monitors, equipment, devices, cables,
circuit boards, machines, software and other similar and related products
(including but not limited to upgrades and enhancements) that incorporate, or
are made in accordance with Masimo US Intellectual Property Rights, in whole or
in part.

Section 1.20 “Quarterly Payment” means a payment between the Parties as defined
in Section 4.3 (Timing of Payments) of this Agreement.

Section 1.21 “Specific Development” means the Developed Intangible(s) which can,
as between Masimo US and Masimo Cayman, be utilized by or is of benefit solely
to Masimo US or solely to Masimo Cayman, as the case may be.

Section 1.22 “Specific Development Costs” means the sum of Development Costs of
Masimo US and Masimo Cayman for a Fiscal Year, or part thereof, incurred with
respect to any particular Specific Development.

 

4



--------------------------------------------------------------------------------

Section 1.23 “Sublicensee” means any Affiliate of Masimo Cayman or any Third
Party to whom Masimo Cayman sublicenses or transfers any portion of its rights
under this Agreement to use the Developed Intangibles within one or more
countries in the Territory and who agrees in writing to be bound by and comply
with all of the terms, conditions and obligations pertaining to “Sublicensees”
under this Agreement.

Section 1.24 “Territory” means all countries other than the United States, or as
mutually agreed upon from time to time in writing by the Parties, and shall be
determined by the shipping destination of Products to customers contained in the
customer invoices.

Section 1.25 “Third Party” means and includes any individual, corporation,
trust, estate, partnership, joint venture, company, association, league,
governmental bureau or agency, or any other entity regardless of the type or
nature, which is not a Party or an Affiliate.

ARTICLE 2

DEVELOPMENT COSTS

Section 2.1 Specific Development Costs. All Specific Development Costs shall be
allocated in their entirety to the Party to whom the particular Specific
Development pertains.

Section 2.2 Development Costs. Development Costs of a Party shall include the
following:

 

  (a) All costs incurred by such Party from activities relating to the creation
or improvement of Developed Technology for Products on or after the Effective
Date.

 

  (b) All costs incurred by such Party from activities relating to the creation
or improvement of Developed Marketing Intangibles on or after the Effective
Date.

 

  (c) Stock-based compensation granted to employees whose salaries are included
in the cost of the Developed Intangibles, on or after the Effective Date. The
Parties may, throughout the term of this Agreement, review this Section 2.2(c)
and if it is mutually determined that the Parties, acting at arm’s length, would
not include stock- based compensation in such cost, then any amount of
stock-based compensation previously included in the calculation of Development
Costs shall be treated as an advance payment against future Development Costs at
a date to be mutually determined by the Parties.

Section 2.3 Determination of Costs. The following principles shall apply in the
determination of Development Costs:

 

  (a) Development Costs shall be determined in accordance with expenses
recognized under US GAAP as applied by Masimo US for financial reporting
purposes; provided, however, that (i) such costs shall not include any
depreciation or amortization incurred or any US GAAP expense for stock-based
compensation, and (ii) such costs shall include a reasonable rental charge for
each item of tangible personal property used in connection with the Development
Program.

 

5



--------------------------------------------------------------------------------

  (b) Development Costs shall include direct costs of the relevant activities,
and an allocable share of administrative or overhead costs. Where any indirect
costs or direct costs benefit both Aggregate Allocable Development Costs and
Specific Development Costs, an allocation shall be made using methods that are
mutually agreed to be consistent, reasonable and in keeping with sound
accounting practices.

 

  (c) The stock-based compensation portion of Development Costs shall be
calculated in a manner consistent with U.S. Treasury Regulation Section
1.482-7(d)(2)(iii)(B) and equal the amount allowable as a deduction for U.S.
Federal income tax purposes.

 

  (d) In the event that a Party acquires any intangible property relating to the
Development Program from a Third Party by means of a purchase, license, merger,
acquisition, or similar transaction, that intangible property, or any portion
thereof, may be added to the Development Program and made available to the cost
sharing arrangement only upon the Parties entering into a definitive agreement
to include any or all of such intangible property to the Development Program.

Section 2.4 Development Costs Budget. Before or during each Fiscal Year, the
Parties shall agree on a budget of Development Costs expected to be incurred
pursuant to the Development Program during that Fiscal Year.

ARTICLE 3

DEVELOPMENT COST ALLOCATION

Section 3.1 Annual CSA Report. As soon as practical after each Fiscal Year End,
the Parties shall each prepare necessary financial statements and forecasts, and
shall jointly reconcile and consolidate such statements and forecasts into an
“Annual CSA Report,” containing the information required by this Article 3.

Section 3.2 Determination of Aggregate Allocable Development Costs. The Annual
CSA Report shall indicate the types and amounts of Development Costs incurred by
each Party during the Fiscal Year, comprising the Aggregate Allocable
Development Costs. Such Aggregate Allocable Development Costs shall be
determined quarterly and paid in accordance with Sections 3.4 (Measure of
Anticipated Benefits), 4.1 (Quarterly Payment Amount) and 4.3 (Timing of
Payments) as well as reconciled annually in accordance with Sections 3.6
(Amendments and Compensating Adjustments) and 3.7 (Reconciliation of Prior Year
Cost Shares).

Section 3.3 Financial Results and Forecasts. The Annual CSA Report shall include
such financial information and forecasts as may be mutually agreed to be
necessary to obtain the most reliable measure of benefits reasonably anticipated
to be derived by each Party from the Developed Intangibles.

Section 3.4 Measure of Anticipated Benefits. The Parties agree to share the
Aggregate Allocable Development Costs under the terms specified in this
Agreement. Aggregate Allocable Development Costs of the Development Program
shall be borne by each Party based upon the

 

6



--------------------------------------------------------------------------------

reasonably anticipated benefits to be derived by each Party as a result of
exploitation of the Developed Intangibles derived from the Development Program.
The Parties have determined that the most reliable basis for measuring
reasonably anticipated benefits to be derived by them from Developed Intangibles
is the Net Revenues projected to be derived by them for the then current and
next two Fiscal Years. The Parties believe that the ratio of such revenue
projections can be assumed to be related to income generated or costs saved by
the Parties. The Parties agree to periodically adjust how Aggregate Allocable
Development Costs are shared to appropriately reflect any changes in economic
conditions, their business operations and practices, and the ongoing research
and development efforts under this Agreement.

Section 3.5 Cost Share and Cost Share Percentage. A Party’s Cost Share
Percentage shall be that Party’s reasonably anticipated benefits to be derived
from exploiting the Developed Intangibles over the sum of each Party’s
reasonably anticipated benefits to be derived from exploiting the Developed
Intangibles, as determined under Section 3.4 (Measure of Anticipated Benefits)
of this Agreement (“Cost Share Percentage”). A Party’s Cost Share for a
particular Fiscal Year shall be the Aggregate Allocable Development Costs for
that Fiscal Year multiplied by that Party’s Cost Share Percentage (“Cost
Share”). The Annual CSA Report shall include a determination of each Party’s
Cost Share Percentage and Cost Share.

Section 3.6 Amendments and Compensating Adjustments. The Parties anticipate
applying and amending the calculations specified in Sections 3.2 (Determination
of Aggregate Allocable Development Costs) and 3.5 (Cost Share and Cost Share
Percentage) as follows:

(a) On, or at a reasonable time after, the first day of the Fiscal Year, the
Parties shall calculate the current Fiscal Year amounts for each Party
individually and the total for the Parties;

(b) Quarterly Payments of Aggregate Allocable Development Costs during the
current Fiscal Year as specified in Section 4.1 (Quarterly Payment Amount) shall
be paid by the Parties based upon the ratio calculated in Section 3.5 (Cost
Share and Cost Share Percentage), utilizing the Net Revenues specified in
Section 3.6(a) above;

(c) Upon completion of the current Fiscal Year and before the completion of
income tax returns for the just completed Fiscal Year of either Party, the
Parties may upon mutual written agreement amend the Annual CSA Report for the
previous Fiscal Year to reflect the most reliable financial data and forecasts
then available, and make an appropriate compensating adjustment. In the event of
the application of this Section 3.6(c), the Parties shall update the calculation
specified in
Section 3.6(a) as applied for the just completed Fiscal Year, utilizing actual
financial results for the respective Parties that are determined in accordance
with US GAAP as applied by Masimo US for financial reporting purposes; and

(d) The Parties shall continue to perform the calculation steps outlined in
Sections 3.6(a) through 3.6(c) for successive Fiscal Years.

 

7



--------------------------------------------------------------------------------

Section 3.7 Reconciliation of Prior Year Cost Shares. The Annual CSA Report
shall include a reconciliation of all prior year Cost Share computations that
relied on forecasts of the current and next two Fiscal Year financial results.
The prior year Cost Share Percentages shall be recomputed replacing prior
forecasts with most recent actual data and forecasts available for the current
and next two Fiscal Year, as specified in Section 3.6(c). Potential adjustments
shall be determined for all prior years, in accordance with the cumulative
application of actual financial results specified in Section 3.6(c), for which
either Party’s initial Cost Share Percentage differs by more than twenty percent
(20%) from the recomputed percentage unless such difference is due to an
extraordinary event, beyond the control of the Parties, that could not
reasonably have been anticipated. Adjustments for prior years may also be
determined upon mutual agreement by the Parties.

ARTICLE 4

PAYMENTS

Section 4.1 Quarterly Payment Amount. The Parties shall pay the net amount to
reconcile their quarterly Development Costs incurred with their quarterly
relative Cost Share Percentage as applied to the Aggregate Allocable Development
Costs. Such amounts are specified in Sections 3.2 (Determination of Aggregate
Allocable Development Costs) and 3.5 (Cost Share and Cost Share Percentage),
respectively.

Section 4.2 Year-End Settlement Amount. The Parties shall pay the net amount to
reconcile their annual Development Costs incurred with their annual relative
Cost Share Percentage as applied to the Aggregate Allocable Development Costs.
Such amounts are specified in Sections 3.2 (Determination of Aggregate Allocable
Development, Costs) and 3.5 (Cost Share and Cost Share Percentage), respectively
(the “Year-End Settlement Amount”). The Year-End Settlement Amount shall take
into account amounts determined under Sections 3.6 (Amendments and Compensating
Adjustments) and 3.7 (Reconciliation of Prior Year Cost Shares).

Section 4.3 Timing of Payments. Within forty-five (45) days following the
Quarterly Close Date and the Fiscal Year End, commencing with the first quarter
following the Effective Date of this Agreement, the Parties shall pay the
amount(s) due under Sections 4.1 (Quarterly Payment Amount) and/or Section 4.2
(Year-End Settlement Amount). When applicable, interest based upon Treasury
Regulation Section 1.482-2(a) shall be applied.

Section 4.4 Manner of Payment. A netting of any amount payable under this
Agreement as against existing accounts payable and accounts receivable, shall be
acceptable payment, effective as of the date of the netting on the books of the
Parties.

Section 4.5 Records and Audits.

 

  (a)

The Parties shall each maintain written records for at least six (6) years, in
sufficient detail to permit ready verification of the computation of Development
Costs and the

 

8



--------------------------------------------------------------------------------

 

allocation of such costs. Such records shall be made available to the other
Party or its designee for such inspection, audit and certification as may be
reasonably necessary. If, as a result of any audit verification or
certification, there is an adjustment in the amounts and allocations determined
under this Article 4, settlement amounts resulting from such adjustments plus
interest thereon at the U.S. LIBOR rate plus one-half percent (0.5%) shall be
paid within forty-five (45) days of the next Quarterly Close Date.

 

  (b) Each Party shall comply with the reporting requirements, as prescribed
under U.S. Treasury Regulation
Section 1.482-7(j)(3), including but not limited to the following:

(i) each Party required to file a U.S. income tax return agrees to attach to
such return a statement attesting that it is a participant in a qualified
cost-sharing arrangement, and listing the other controlled participants; and

(ii) each Party also agrees to attach a similar statement to Schedule M of any
U.S. Form 5471 or U.S. Form 5472 filed with respect to a Party which is not
otherwise required to file a U.S. income tax return.

Section 4.6 Currency. Unless otherwise agreed by the Parties, all payments
contemplated hereby or made by the Parties in connection herewith shall be made
in U.S. dollars. In determining Development Costs or making any calculation
hereunder, any amount in currencies other than U.S. dollars shall be translated
into U.S. dollars at the prevailing bookkeeping rate used by Masimo US during
the period in which the revenue or expense is recognized under US GAAP.

Section 4.7 Assumption of Development Risk. Each Party shall bear its Cost Share
in accordance with the terms of this Agreement, as provided in Section 3.4
(Measure of Anticipated Benefits) without regard to the success or failure of
the Development Program or the commercial viability of the Developed
Intangibles.

ARTICLE 5

OWNERSHIP OF AND LICENSES UNDER DEVELOPED INTANGIBLES

Section 5.1 Legal Title. Legal title to Developed Intangibles shall be vested in
Masimo US, to exploit fully anywhere in the world, subject to the rights of
Masimo Cayman under this Agreement.

Section 5.2 Beneficial Rights. So that Masimo Cayman may exploit the Developed
Intangibles in its business and fully enjoy the benefits thereof, and unless
otherwise mutually agreed to by the Parties in writing, Masimo US grants to
Masimo Cayman the following beneficial rights with respect to Developed
Intangibles:

 

  (a)

a non-exclusive, royalty-free, irrevocable right and license under the Masimo US
Intellectual Property Rights to make, have made, use, offer to sell, sell,
import, perform, display, reproduce, and distribute the Products and to make
improvements,

 

9



--------------------------------------------------------------------------------

 

modifications and/or enhancements to the Developed Technology within the
Territory; and

 

  (b) a non-exclusive, royalty-free, irrevocable right and license to use
Developed Marketing Intangibles within the Territory, solely in compliance with
any procedures for use of Developed Marketing Intangibles as which may be
promulgated from time to time by Masimo US. The above license of this
Section 5.2(b) will include, without limitation, the right to indicate to the
public that Masimo Cayman is an authorized licensee of Masimo US and to
advertise Masimo Cayman’s Products within the Territory under the Developed
Marketing Intangibles.

Masimo Cayman shall have the right to sublicense the rights granted to it
pursuant to this Section 5.2 only with the written consent of Masimo US. Any
amendment to any such agreement sublicensing such rights must also be approved
in advance in writing by Masimo US.

Section 5.3 Disclosure for Purposes of the Development Program. During the term
of this Agreement, the Parties shall make available to each other all Developed
Intangibles for the purpose of enabling each other to undertake and continue
their respective participation in the Development Program. Developed Intangibles
may be furnished in documentary or consultative form at such time and in such
manner as may be mutually convenient to the Parties.

Section 5.4 No Waiver or Release. Making available Developed Intangibles under
Section 5.3 (Disclosure for Purposes of the Development Program) shall not
constitute any release or waiver by a Party of its rights in the Developed
Intangibles. To the extent as may be required or appropriate to establish legal
title to Developed Intangibles in accordance with this Article 5, Masimo Cayman
and/or its Sublicensees hereby irrevocably assigns all its rights, title and
interest to the Developed Intangibles and will execute and provide to Masimo US
documents and instruments of conveyance respecting such Developed Intangibles as
may be appropriate to perfect Masimo US’ title thereto. The absence of such
written documentation shall not limit the rights of Masimo US in the Developed
Intangibles. To the extent any of the rights, title and interest in and to the
foregoing Developed Intangibles cannot be assigned by Masimo Cayman and/or its
Sublicensees to Masimo US, Masimo Cayman and/or its Sublicensees hereby grants
to Masimo US an exclusive, royalty-free, transferable, perpetual, irrevocable,
unrestricted, worldwide license (with rights to sublicense through one or more
tiers of sublicensees) under such non-assignable Developed Intangibles. To the
extent any of such Developed Intangibles can be neither assigned nor licensed by
Masimo Cayman and/or its Sublicensees to Masimo US, Masimo Cayman and/or its
Sublicensees hereby irrevocably waives and agrees never to assert its rights in
any such non-assignable and non-licensable Developed Intangibles against Masimo
US, Masimo US’ Affiliates, Masimo US’ licensees or Masimo US’ successors, or its
and their respective customers. Masimo Cayman shall have an agreement in place
with all of its Sublicensees to enable Masimo Cayman to satisfy and fulfill its
obligations under this Section 5.4.

Section 5.5 Trademark and Service Mark Registrations in the Territory. Masimo
Cayman and/or its Sublicensees shall advise Masimo US regarding the appropriate
registrations or filings appropriate to protect the use of the Developed
Marketing Intangibles in the Territory.

 

10



--------------------------------------------------------------------------------

Masimo US may at its sole discretion make, and Masimo Cayman and/or its
Sublicensees shall cooperate with Masimo US to make, such registrations or
filings with the appropriate authorities, including without limitation
trademarks and service marks in the Territory related to the Developed Marketing
Intangibles. All such registrations or filings shall be and remain the property
of Masimo US. Subject to the licenses granted to Masimo Cayman in this
Agreement, Masimo Cayman hereby irrevocably assigns all its rights, title and
interest in and to the Developed Marketing Intangibles to Masimo US, and will
execute and provide to Masimo US, all documents and instruments of conveyance
respecting such Developed Marketing Intangibles, registrations and filings as
may be appropriate to perfect Masimo US’ legal title thereto. The absence of
such documents and instruments of conveyance shall not limit the rights of
Masimo US in such Developed Marketing Intangibles, registrations or filings.
Masimo Cayman shall have an agreement in place with all of its Sublicensees to
enable Masimo Cayman to satisfy and fulfill its obligations under this
Section 5.5.

Section 5.6 Power of Attorney. Masimo Cayman hereby authorizes Masimo US to
make, constitute, and appoint any representative of Masimo US as Masimo US may
select, in its sole discretion, as Masimo Cayman’s true and lawful
attorney-in-fact, with power to endorse Masimo Cayman’s name on all
applications, documents, papers, and instruments necessary or desirable to
implement some, all or any of the rights, title and interest that Masimo Cayman
has assigned or agreed to assign to Masimo US under this Agreement, or take any
other action of Masimo Cayman for the benefit of Masimo US under this Agreement.
Masimo Cayman hereby ratifies all that such attorney-in-fact shall do or cause
to be done by virtue hereof.

ARTICLE 6

CONFIDENTIAL INFORMATION

Section 6.1 Definition of Confidential Information. The Parties acknowledge
that, from time to time, one Party (the “Discloser”) may disclose to the other
Party (the “Recipient”) information: (a) which is marked with “confidential” or
a similar legend; or (b) which is described orally and designated as
confidential; or (c) which would, under the circumstances, be understood by a
reasonable person to be confidential; or (d) defined as confidential elsewhere
in this Agreement (“Confidential Information”). Upon subsequent disclosure of
previously disclosed Confidential Information to the Recipient by the Discloser,
the information will remain Confidential Information even if not identified as
Confidential Information at the subsequent disclosure.

Section 6.2 Confidentiality Obligations. The Recipient shall retain such
Confidential Information in confidence, and shall not disclose it to any Third
Party or use it for other than the purposes of this Agreement without the
Discloser’s prior written consent, which may be withheld in the Discloser’s sole
discretion. Each Party shall use at least the same procedures and degree of care
with respect to such Confidential Information which it uses to protect its own
confidential information of like importance, and in no event less than
reasonable care. The Recipient will immediately give written notice to the
Discloser of any unauthorized use or disclosure of the Discloser’s Confidential
Information, and the Recipient will assist the Discloser in remedying such
unauthorized use or disclosure.

 

11



--------------------------------------------------------------------------------

Section 6.3 Compelled Disclosure. In the event that the Recipient or (to the
knowledge of the Recipient) any of its representatives is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoenas, civil investigative demands or other similar
processes) to disclose any of the Discloser’s Confidential Information, the
Recipient shall provide the Discloser with prompt written notice of any such
request or requirement sufficiently timely to allow the Discloser adequate time
to seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement.

Section 6.4 Exceptions. Notwithstanding the foregoing, Confidential Information
will not include information to the extent that such information:

 

  (a) was generally available to the public at the time of its disclosure to the
Recipient hereunder;

 

  (b) became generally available to the public after its disclosure other than
through an act or omission of the Recipient (or one of its employees, agents or
representatives) in breach of this Agreement; or

 

  (c) was subsequently lawfully and independently disclosed to the Recipient by
a person other than the Discloser without an obligation of confidentiality.

In the event that the Recipient intends to disclose to a Third Party any of the
Discloser’s Confidential Information under the exceptions (a), (b) or (c) above,
the Recipient must first obtain the Discloser’s written permission to do so,
which approval will be at the Discloser’s sole discretion.

Section 6.5 Third Party Contracts. Prior to the Recipient’s disclosure of any of
the Discloser’s Confidential Information to any Third Party, the Recipient must
require the Third Party to enter into a nondisclosure agreement (“NDA”) provided
by the Discloser; the NDA will take precedence over the Third Party agreement.

Section 6.6 Ownership of Materials. The Recipient agrees that all Confidential
Information received is and will remain the property of the Discloser and that
such shall not be copied or reproduced without the express permission of the
Discloser, except for such copies as may be reasonably necessary in order to
accomplish the purpose of this Agreement. Upon written request of the Discloser,
the Recipient shall immediately discontinue all use of all Confidential
Information of the Discloser, other than such items of the Developed Intangibles
as may specifically relate to improvements/refinements to the Developed
Technology, and shall, at the Discloser’s option, either destroy or return to
the Discloser all hard copies in its possession of such Confidential Information
and any derivatives thereof (including all hard copies of any translation,
modification, compilation, abridgement or other form in which the Confidential
Information has been recast, transformed or adapted), and to delete all on-line
electronic copies thereof; provided, however, that the Recipient may retain one
(1) archival copy of the Confidential Information, which shall be used only in
case of a dispute concerning this Agreement. Notwithstanding the foregoing,
neither Party shall be required to destroy or alter

 

12



--------------------------------------------------------------------------------

any computer-based back-up files generated in the normal course of its business,
provided that such files are maintained confidential in accordance with the
terms of this Agreement for the full period provided for in Section 6.8
(Confidentiality Obligations Survival).

Section 6.7 Equitable Remedies. Since unauthorized use or disclosure of a
Discloser’s Confidential Information will diminish the value to the Discloser of
its proprietary interests in the Confidential Information, if the Recipient
breaches any of its obligations under this Article 6, the Discloser shall be
entitled to equitable relief to protect its interests therein, including, but
not limited to, injunctive relief, as well as money damages.

Section 6.8 Confidentiality Obligations Survival. With respect to each item of
Confidential Information transferred under this Agreement, the provisions of
this Article 6 shall remain in effect until such time as the Recipient can
demonstrate, using only legally admissible evidence, that such item of
Confidential Information is publicly known or was made generally available
through no action or inaction of the Recipient.

ARTICLE 7

LIMITATION OF LIABILITY

Section 7.1 Limitation on Damages. In no event will Masimo US have any liability
for any indirect, incidental, special, exemplary or consequential damages,
however caused and on any theory of liability, whether for breach of contract,
tort or otherwise, arising out of or related to this agreement, including but
not limited to, loss of anticipated profits, loss of data, or loss of use, even
if Masimo US has been advised of the possibility of such damages.

Section 7.2 Disclaimer of Warranties. All Masimo US Intangibles are provided “as
is” and without any warranty, express, implied or otherwise, regarding their
accuracy or performance, and Masimo US expressly disclaims any warranty of
merchantability, fitness for a particular purpose or non-infringement.

Section 7.3 Representation and Warranty. Masimo Cayman represents and warrants
to Masimo US that all Developed Intangibles made by Masimo Cayman and/or its
Sublicensees under this Agreement, or otherwise, to the best of Masimo Cayman’s
knowledge, will not infringe any patents, copyrights, mask work rights, trade
secret rights, trademark or trade dress rights, or any other proprietary rights
(including but not limited to moral rights or rights of privacy or publicity) of
any third party, worldwide. If Masimo Cayman incorporates any technology or
other intellectual property right owned by a third party into any Developed
Intangible, Masimo Cayman will identify all such third party rights and will
obtain an assignment, license or written waiver and agreement from such third
party as necessary for Masimo Cayman to comply with its obligations in
Section 5.4 above.

ARTICLE 8

TERM AND TERMINATION

Section 8.1 Term. This Agreement shall enter into effect on the Effective Date
and shall remain in full force and effect until terminated by a written
agreement between the Parties,

 

13



--------------------------------------------------------------------------------

unless terminated in accordance with Section 8.2 (Termination for Convenience)
or Section 8.3 (Termination for Cause), or as permitted under Section 10.6
(Force Majeure).

Section 8.2 Termination for Convenience. This Agreement may be terminated by
either Party, for any reason or no reason, by giving the other Party written
notice of the termination thirty (30) days in advance.

Section 8.3 Termination for Cause. This Agreement may be terminated by either
Party, if the other Party is in material breach of this Agreement and fails to
cure such breach within thirty (30) days following receipt of notice of such
breach.

Section 8.4 Effect of Termination. Upon any termination under Section 8.2
(Termination for Convenience) or Section 8.3 (Termination for Cause):

 

  (a) the Parties shall retain the rights in the Developed Intangibles as set
forth in this Agreement, including Section 5.1 (Legal Title) and Section 5.2
(Beneficial Rights); and

 

  (b) if such termination is pursuant to Section 8.3 (Termination for Cause),
the breaching Party shall promptly comply with the provisions of Section 6.6
(Ownership of Materials).

Section 8.5 Final Payment. Upon any termination, treating the date of
termination as the final Fiscal Year End, the Parties shall prepare a final
Annual CSA Report as provided in Article 3 (Development Cost Allocation) and
shall arrange to pay or otherwise settle the Year-End Settlement Amount as
provided by Section 4.2 (Year-End Settlement Amount).

Section 8.6 Survival. In the event of the expiration or termination of this
Agreement for any reason whatsoever, Articles 5 (Ownership of and Licenses Under
Developed Intangibles), 7 (Limitation of Liability) and 9 (Enforcement of
Agreement), and Sections 3.7 (Reconciliation of Prior Year Cost Shares), 4.2
(Year-End Settlement Amount), 4.5 (Records and Audits), 6.8 (Confidentiality
Obligations Survival), 8.4 (Effect of Termination), 8.5 (Final Payment), 8.6
(Survival), 10.4 (Disclosure in Compliance with Applicable Laws), and 10.13
(United States Export Controls) of this Agreement shall survive for as long as
necessary to effectuate their purposes and shall bind the Parties and their
Affiliates.

ARTICLE 9

ENFORCEMENT OF AGREEMENT

Section 9.1 Governing Law and Jurisdiction. Any questions, claims, disputes or
litigation concerning or arising from the Agreement shall be governed by the
laws of California without giving effect to the conflicts of laws principles of
that state or any nation state. Each of the Parties agrees to submit to the
exclusive jurisdiction of the courts in Orange County, California, for any
matter arising out of or relating to this Agreement. Notwithstanding the
foregoing, in actions seeking to enforce any order or any judgment of any such
courts located in California, personal jurisdiction shall be nonexclusive. The
Parties agree that the United Nations

 

14



--------------------------------------------------------------------------------

Convention on Contracts for the International Sale of Goods is specifically
excluded from application to this Agreement.

Section 9.2 Legal Expenses. The prevailing Party in any legal proceeding arising
out of or in connection with this Agreement shall be entitled to recover its
legal expenses, including court costs and reasonable attorney fees, from the
losing Party.

Section 9.3 Litigation. A Party may not bring a lawsuit or other action upon a
cause of action under this Agreement more than one year after the occurrence of
the event giving rise to the cause of action.

Section 9.4 Remedies Cumulative. A Party’s remedies under this Agreement are
cumulative and shall not exclude any other remedy to which the Party may be
entitled. Termination of this Agreement by a Party shall not adversely affect or
impair such Party’s right to pursue any other remedy including, without
limitation, the right to recover damages for all harm suffered as a result the
other Party’s breach or default.

Section 9.5 Severability. If any provision in this Agreement shall be found or
be held to be invalid or unenforceable, then the meaning of said provision shall
be construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties shall use good faith efforts
to negotiate a substitute, valid and enforceable provision or agreement that
most nearly effects the Parties’ intent in entering into this Agreement.

Section 9.6 Waiver. Any waiver of the provisions of this Agreement or of a
Party’s rights or remedies under this Agreement must be in writing to be
effective. Failure, neglect or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time will not be construed and
will not be deemed to be a waiver of such Party’s rights under this Agreement
and will not in any way affect the validity of the whole or any part of this
Agreement or prejudice such Party’s right to take subsequent action. Any waiver,
amendment or other modification of any provision of this Agreement will be
effective only if in writing and signed by the Parties.

ARTICLE 10

GENERAL PROVISIONS

Section 10.1 Amendments. This Agreement may be amended or supplemented by
additional written agreements, sections or certificates, as may be mutually
determined in writing by the Parties from time to time to be necessary,
appropriate or desirable to further the purpose hereof, to clarify the intention
of the Parties, or to add to or modify the covenants, terms or conditions hereof
or thereof.

 

15



--------------------------------------------------------------------------------

Section 10.2 Assignment. Neither Party may assign this Agreement, its rights or
responsibilities hereunder without the other Party’s prior written
authorization. Any assignment in derogation of the foregoing shall be void.

Section 10.3 Counterparts. This Agreement may be signed in any number of
counterparts and by the Parties on separate counterparts, including counterparts
transmitted by facsimile or other electronic communication, each of which when
so executed shall be an original, but all counterparts shall together constitute
one and the same document.

Section 10.4 Disclosure in Compliance with Applicable Laws. Notwithstanding any
other statement in this Agreement, the Parties may disclose this Agreement
and/or its terms and conditions to the extent that such disclosure is necessary
to comply with federal and state securities and other applicable laws. Further,
in the exercise of their respective rights and the performance of their
respective obligations under this Agreement, each Party shall comply with all
applicable laws, regulations and orders of governments having jurisdiction over
the Parties, including but not limited to the U.S. Foreign Corrupt Practices
Act, 15 U.S.C, § 78dd-l et seq. Without limiting the generality of this
Section 10.4, each Party shall obtain and shall maintain in full force and
effect throughout the continuance of this Agreement all licenses, permits,
authorizations, approvals, government filings, and registrations necessary or
appropriate for the exercise of its rights and the performance of its
obligations hereunder and shall provide copies of all such documents to the
other Party at its request.

Section 10.5 Entire Agreement. This Agreement (including its Exhibits and any
amendments) contains the entire agreement of the Parties with respect to the
subject matter of this Agreement, except for the Buy-In License Agreement, and
supersedes all previous communications, representations, understandings and
agreements, either oral or written, between the Parties with respect to the
subject matter hereof.

Section 10.6 Force Majeure. Neither Party will be liable to the other Party for
failure or delay in the performance of any obligations under this Agreement for
the time and to the extent such failure or delay is caused by reasons of acts of
God or other cause beyond its reasonable control; provided however, that should
a force majeure event continue to effect a Party for longer than one year, the
other Party may terminate this Agreement effective upon written notice.

Section 10.7 Headings. The headings in this Agreement are for convenience only
and will not be construed to affect the meaning of any provision of this
Agreement. Any use of “including” shall also be deemed to mean “including
without limitation.”

Section 10.8 Mutual Drafting. This Agreement is the joint product of the Parties
hereto and their respective counsel, and each provision hereof has been subject
to the mutual consultation, negotiation and agreement of such Parties and
counsel, and shall not be construed for or against either Party hereto on the
basis of authorship thereof.

Section 10.9 Notices. Any notice required or permitted to be given under this
Agreement shall be given to the other Party in writing and delivered by
overnight courier, signature of receipt required, and shall be deemed delivered
upon written confirmation of

 

16



--------------------------------------------------------------------------------

delivery by the courier, if sent to the following respective addresses or such
new addresses as may from time to time be supplied hereunder:

 

IF TO MASIMO CORPORATION

  

IF TO MASIMO INTERNATIONAL HOLDINGS

Masimo Corporation

40 Parker

Irvine, CA 92618

  

Masimo International Holdings

75 Fort Street, P.O. Box 1350

Grand Cayman, KY 1-1108

Cayman Islands

Attention: Chairman & CEO

   Attention: Director

Section 10.10 Relationship between Parties. The Parties shall at all times and
for all purposes be deemed to be independent contractors and neither Party, nor
either Party’s employees, representatives, subcontractors or agents, shall have
the right or power to bind the other Party. This Agreement shall not itself
create or be deemed to create a joint venture, partnership or similar
association between the Parties or either Party’s employees, subcontractors or
agents.

Section 10.11 Sufficiency of Consideration. The Parties jointly and severally
represent, warrant and covenant that each has received full and sufficient
consideration for all assignments, licenses and other grants made, and
obligations undertaken, in this Agreement.

Section 10.12 Taxes. Each Party hereto shall be responsible for any and all
taxes levied on such Party as a result of the performance of each Party’s
respective activities under this Agreement.

Section 10.13 United States Export Controls. Without limiting the generality of
Section 10.4 (Disclosure in Compliance with Applicable Laws), Masimo Cayman
hereby acknowledges and agrees that certain goods, technologies, design plans or
other technical information may be subject to export control by the United
States Government. Masimo Cayman and its Sublicensees shall strictly comply with
all requirements of United States laws and regulations, including the Export
Administration Regulations, 15 C.F.R. Parts 730-774, and all licenses and
authorizations issued under such laws and regulations, and Masimo Cayman and its
Sublicensees shall fully cooperate with Masimo US in securing any export license
and authorizations required thereby. Each of Masimo Cayman and its Sublicensees
agrees that it will not, and will cause its representatives, and customers to
agree not to, export, re-export, divert, release, or transfer any such
controlled technologies, information, or any direct product thereof, to any
prohibited destination, or to any national or resident thereof, except in
accordance with all United States export control laws and regulations. Masimo
Cayman and its Sublicensees shall make its records available to Masimo US or its
designee upon reasonable request to permit Masimo US to confirm Masimo Cayman’s
and its Sublicensees’ compliance with their obligations as set forth in this
Section 10.13. Masimo Cayman’s and its Sublicensees’ obligations as set forth in
this Section 10.13 shall survive expiration or termination of this Agreement for
any reason whatsoever.

 

17



--------------------------------------------------------------------------------

By their signatures, the authorized representatives of the Parties acknowledge
the Parties’ acceptance of this Agreement:

 

MASIMO CORPORATION     MASIMO INTERNATIONAL HOLDINGS By:   /s/ Joe E. Kiani    
By:   /s/ Mark P. de Raad Name:   Joe E. Kiani     Name:   Mark P. de Raad
Title:   Chairman and CEO     Title:   Director Date:   9/29/08     Date:  
9/29/08

 

18